Citation Nr: 0406487
Decision Date: 03/11/04	Archive Date: 05/14/04

DOCKET NO. 02-06 876                        DATE MAR 11 2004

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia

THE ISSUES

1. Entitlement to compensation benefits, pursuant to 38 U.S.C.A. §jI151, for prostatic calculi.

2. Entitlement to compensation benefits, pursuant to 38 U.S.C.A. §JI151, for residuals of posterior lumbar interbody fusion L4/5 for spondylolisthesis L4/5 and disc narrowing with desiccation of the disc at L4/5.

3. Entitlement to compensation benefits, pursuant to 38 U.S.C.A. 1151, for right
lower limb radiculopathy.

4. Entitlement to an increased evaluation for avulsion and neuropathy left musculocutaneous nerve (dominant), currently evaluated as 20 percent disabling.

REPRESENTATION

Appellant represented by: The American Legion



WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Vito A. Clementi, Counsel

INTRODUCTION

	The appellant served on active duty from April 1965 to February 1968, November
1973 to March 1979, and June 1979 to August 1981. This matter was last before
the Board of Veterans' Appeals (Board) in March 2003, on appeal from a May 2001
decision of the Department of Veterans Affairs (VA) Regional Office in Huntington, West Virginia (RO).

FINDING OF FACT

In May 2003, prior to the promulgation of a decision in the appeal, the appellant withdrew his appeal as to the issue of entitlement to compensation benefits, pursuant to 38 U.S.CA. § 1151, for prostatic calculi.

CONCLUSION OF LAW

The criteria for withdrawal of the substantive appeal by the veteran for the issue of entitlement to compensation benefits, pursuant to 38 D.S.CA. § 1151, for prostatic calculi, have been met. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202,
20.204(b), (c) (2003).

- 2 


REASONS AND BASES FOR FINDING AND CONCLUSION

By a rating decision dated in May 2001, the issue of entitlement to compensation benefits, pursuant to 38 U. S. CA. § 1151, for prostatic calculi was denied. The appellant perfected an appeal in May 2002 as to this issue. However, in testimony before the Board in May 2003, the appellant stated that he wished to withdraw his appeal as to the issue of entitlement to compensation benefits, pursuant to 38 	U.S.C.A. § 1151, for prostatic calculi.

Under 38 U.S.CA. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision. 38 CF.R. §§ 20.202, 20.204(b). Withdrawal may be made by the appellant or by his authorized representative, except that a representative may not withdraw a substantive appeal filed by the appellant personally without the express written consent of the appellant. 38 C.F.R. § 20.204(c).	

With regard to this issue, prior to the promulgation of a decision by/the Board, the
appellant indicated that he wished to withdraw his appeal. As a result, no allegation
of error of fact or law remains before the Board for consideration with regard to the issue of entitlement to compensation benefits, pursuant to 38 U.S.C).A. § 1151, for
prostatic calculi. As such, the Board finds that the appellant has withdrawn his
claim as to this issue, and accordingly, the Board does not have jurisdiction to
review the appeal as to the issue of entitlement to compensation benefits, pursuant to 38 U.S.C.A. § 1151, for prostatic calculi, and it is dismissed.

ORDER

The claim of entitlement to compensation benefits, pursuant to 38 U.S.C.A. § 1151, for prostatic calculi is dismissed.

(CONTINUED ON NEXT PAGE)

- 3 


REMAND

The appellant argues that his service-connected left arm disorder is more severe than is contemplated by the currently assigned disability rating. He further alleges that as a result of an April 1997 back surgery conducted at a VA medical center, he incurred several additional disabilities, and that he should therefore lie compensated under the provisions of38 U.S.C.A § 1151.

In November 2000, the Veterans Claims Assistance Act of2000 (VCAA) was signed into law. See 38 U.S.C.A.§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002). Following the RO's determinations of the veteran's claims, VA issued regulations implementing the VCAA. 38 C.F.R. §§ 3.102, 3.156(a), 3.159,  3.326 (2002).

The VCAA eliminated the well-grounded claim requirement; expal1ded the duty of VA to notify the appellant and the representative of requisite evidence, and enhanced the duty to assist a claimant in developing the information and evidence necessary to substantiate a claim. Id. Recent decisions by the appellate courts have mandated that VA ensure strict compliance with the provisions of the VCAA. See, e.g., Paralyzed Veterans of America, et. al. v. Secretary of Department of Veterans Affairs (PVA), 345 F. 3d 1334 (Fed. Cir. 2003); Disabled American Veterans, et. AI. v. Secretary of Department of Veterans Affairs, 327 F.3d 1339 (Fed. Cir.2003); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

As the record in this matter does not indicate that the appellant was apprised in accordance with the VCAA of what evidence would substantiate his claims, nor of the specific allocation of responsibility for providing such evidence, the RO must undertake these actions upon remand.

As to the appellant's claim for an increased disability rating for avulsion neuropathy left musculocutaneous nerve (dominant), the record reflects that the appellant last underwent a VA examination in June 2001. During the May 2003 videoconference hearing, the appellant stated that his left arm disorder had worsened since the June

- 4 



2001 examination. Accordingly, another VA examination is necessary to determine the current severity of this disorder.

As noted, the appellant is seeking compensation benefits for the residuals of an April 1997 VA back surgery. The appellant argues that subsequent to the surgery, he experienced increased back symptoms and right lower limb radiculopathy.

The record reflects that in April 1997, the appellant underwent a L4-.5 posterior lumbar intrabody fusion; left posterior iliac crest bone graft harvest; L4-5 diskectomy; bilateral L5, L4 foraminotomies; bilateral L4 inferior fasiectomy; L4, L5 1aminectomy; bilateral L4, L5 intersegmental fusion; and placement of two carbon fiber cages at L4-5.

Although the appellant underwent a VA medical examination in August 2000, it is insufficient to fully evaluate his claim under the applicable law. Under the law applicable to the appellant's claim, which was received in November 1999, pertinent provisions of 38 U.S.C.A. § 1151 are as follows:

"(a) Compensation under this chapter and dependency and indemnity compensation under chapter 13 of this title shall be awarded for a qualifying additional disability or a qualifying death of a veteran in the same manner as if such additional disability or death were service- connected. For purposes of this section, a disability or death is a qualifying additional disability or qualifying death if the disability or death was not the result of the veteran's willful misconduct and-

"(1) the disability or death was caused by hospital care, medical or surgical treatment, or examination furnished the veteran under any law administered by the Secretary, either by a Department employee or in a Department facility as defined in section 1701(3)(A) of this title, and the proximate cause of the disability or death was-

(A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the

- 5 



Department in furnishing the hospital care, medical or surgical treatment, or examination; or

(B) an event not reasonably foreseeable."

38 U.S.C.A § 1151 (West 2002).

Also for application are the provisions of 38 C.F.R. § 3.358(c) (2003), which state that in determining whether such additional disability resulted from a disease or an injury or an aggravation of an existing disease or injury suffered as a result of examination, the following considerations will govern:

(1) It will be necessary to show that the additional disability is actually the result of such disease or injury or an aggravation of an existing disease or injury and not merely coincidental therewith;

(2) The mere fact that aggravation occurred will not suffice to make the additional disability compensable in the absence of proof that it resulted from disease or injury or an aggravation of an existing disease or injury suffered as the result of training, hospitalization, medical or surgical treatment, or examination.

(3) Compensation is not payable for the necessary consequences of medical or surgical treatment properly administered with the express or implied consent of the veteran, or, in appropriate cases, the veteran's representative. "Necessary consequences" are those which are certain to result from, or were intended to result from, the medical or surgical treatment provided. Consequences otherwise certain or intended to result from a treatment will not be considered uncertain or unintended solely because it had not been determined, at the time consent was given, whether that treatment would in fact be administered.

38 C.F.R. § 3.358(c) (2003).

- 6



In other words, benefits are precluded in the absence of evidence of VA carelessness, negligence, lack of proper skill, error in judgment or similar fault on the part of VA in furnishing care, or an unforeseen event.

For the foregoing reasons, the claims are remanded for the following actions:

1. The claims file must be reviewed to ensure that any notification and development action required by the VCAA is completed. In particular, the notification requirements and development procedures set forth at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 must be fully complied with and satisfied.

2. The RO should ascertain if the appellant has received any VA, non- VA, or other medical treatment for the service-connected left arm disorder, or for any of the residuals claimed to have been caused by the April 1997 back surgery, that is not already of record. The appellant should be provided with the necessary authorizations for the release of any treatment records not currently on file. The RO should then obtain these records and associate them with the claims folder.

2. Thereafter, the RO should afford the appellant VA medical examinations, detailed below. The appellant's claims folder, and a copy of this remand, must be made available to the examiners for review in conjunction with the examinations:

a. A neurological examination, to be conducted by an appropriately qualified medical care professional, to ascertain the severity of the appellant's avulsion and neuropathy of the left musculocutaneous nerve. All appropriate clinical or diagnostic testing must be

- 7 


conducted. The examiner must report as to whether the appellant's service-connected left arm disorder is characterized by loss of flexion of the elbow and supination of the forearm, and if so, to what degree. The examiner must also state whether the appellant sustained any additional disability as a result of the April 1997 VA surgery, to include a worsened back symptomatology and radiculopathy, and if so, whether such disability is the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the medical care, or an event not reasonably foreseeable.

b. An orthopedic examination, to be conducted by an appropriately qualified medical care professional, to ascertain whether the appellant sustained any additional disability as a result of the April 1997 VA surgery, to include worsened back symptomatology and radiculopathy, and if so, whether such disability is the result of carelessness, negligence, .lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the medical care, or an event not reasonably foreseeable.

3. The appellant is hereby notified that it is his responsibility to report for the examination and to cooperate in the development of the claim. The consequences for failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2003). In the event that the appellant does not report for the aforementioned examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address. It should also be indicated

- 8 



whether any notice that was sent was returned as undeliverable.

4. Following such development, the RO should review and readjudicate the claims. If any issue on appeal remains denied, a supplemental statement of the case should be provided to the appellant and his representative. The supplemental statement of the case should address whether the veteran's claim for an increased rating should be submitted to the Chief Benefits Director or the Director, VA Compensation and Pension Service for assignment of an extraschedular rating under the provisions of38 C.F.R. § 3.321(b)(1) (2003). After the veteran and his representative have had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review..

No action is required by the appellant until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO. Kutscherousky v. West, 12 Vet. App. 369 (1999).

JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

- 9




